MEMORANDUM DECISION
Plaintiff, James R. Nunley, has filed a motion pursuant to App.R. 26 requesting this court to reconsider its prior decision in Nunley v. Wayne Builders Corp. (June 29, 1999), Franklin App. No. 98AP-1202, unreported (Memorandum Decision). In our prior decision, we affirmed the judgment of the trial court, denying plaintiff's motions for a stay of action, new trial and relief from judgment.
In considering an application for reconsideration, the test to be applied is whether it calls to the attention of the court an obvious error in its decision or raises an issue for consideration that was either not considered at all or was not fully considered by the court when it should have been. Matthewsv. Matthews (1981), 5 Ohio App.3d 140.
In his motion for reconsideration, plaintiff rehashes the identical arguments raised in his appeal, i.e., that the trial court erred in: (1) denying plaintiff a jury trial; (2) adopting the magistrate's decision; (3) determining the amount of prejudgment interest; (4) granting defendant's motion to interplead judgment funds; and (5) denying plaintiff's motions for new trial and for relief from judgment. This court has previously addressed the above issues in the underlying appeal and we will not revisit those arguments in the context of a motion for reconsideration. Plaintiff's mere disagreement with this court's previous decision is insufficient to meet the test for granting reconsideration. Because plaintiff's motion for reconsideration does not call to the attention of this court an obvious error in its prior decision or raise an issue that was not considered at all or was not fully considered, plaintiff's motion is hereby denied. Matthews, supra.
Motion for reconsideration denied.
BRYANT and BROWN, JJ., concur.